419 U.S. 890
95 S. Ct. 166
42 L. Ed. 2d 135
FRANCHISE TAX BOARD OF the State of CALIFORNIA et al.v.UNITED AMERICANS FOR PUBLIC SCHOOLS et al.
No. 73-1718.
Supreme Court of the United States
October 21, 1974

The judgment is affirmed.
Mr. Justice WHITE, joined by THE CHIEF JUSTICE and Mr. Justice REHNQUIST, dissenting.


1
The District Court struck down the California statute providing state income-tax reductions for taxpayers sending their children to nonpublic schools. The Court summarily affirms this judgment. For the reasons stated in my dissent in Committee for Public Education & Religious Liberty v. Nyquist, 413 U.S. 756, 813-824, 93 S. Ct. 2955, 37 L. Ed. 2d 948 (1973). I disagree and respectfully dissent.